DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doppstadt (DE 3,545,708) (‘708).
Regarding claim 1, Doppstadt ‘708 discloses a tool for grinders and mulchers arranged in a tool holder for a tool holder rotor rotatable about the axis of the rotor; the tool being housed in a single seat (42) of the tool holder arranged on the tool holder rotor; the single seat being formed by a front portion (54, 56) of the tool holder provided in a cutting direction and a rear portion (bulk extending from 36 to 62) of the tool holder onto which the tool is fixed with a single mechanism (48) allowing easy removal of the tool from the tool holder; the tool having a body (30) which has a front surface (66) in a rotation direction of the rotor, and a rear surface (64, extending to the bottom of the tool in recess 42) opposite the front surface, wherein the rear surface is inclined approximately from 1° to 10° with respect to the 
Regarding claim 3, Doppstadt ‘708 further discloses that the tool (30) is supported exclusively between the front portion (54, 56) of the tool holder in the cutting direction of the single seat and the rear portion (bulk extending from 36 to 62) of the tool holder.
Regarding claim 5, Doppstadt ‘708 further discloses that the single mechanism is a bolt (48) through an upper part of the rear portion (bulk extending from 36 to 62) of the tool holder.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Doppstadt (‘708) as applied to claim 1 above, and further in view of Doppstadt (U.S. 2013/0112792) (‘792).
Regarding claim 2, Doppstadt ‘708 discloses the elements of claim 1 as described above, but does not disclose a rear tool surface with a recess.  Doppstadt ‘792 teaches a tool for comminuting wherein a rear surface of the tool has a recess (Fig. 1a, 100; Fig. 2e, 200) and this recess comprises an upper part (Fig. 1a, 5/1; Fig. 2e, 15/1) and a lower part (Fig. 1a, 4/1; Fig. 2e, 16/1) inclined 10°-90° from the upper part in the direction of the front surface of the tool.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the 
Regarding claim 4, Doppstadt ‘708 discloses the elements of claim 1 as described above, but does not disclose a rear tool surface with a recess.  Doppstadt ‘792 teaches a tool for comminuting wherein a rear surface of the tool has a recess (Fig. 1a, 100; Fig. 2e, 200) and this recess is formed by a first upper part (Fig. 1a, 5/1; Fig. 2e, 15/1) substantially parallel to the rear surface of the tool and a second lower part (Fig. 1a, 4/1; Fig. 2e, 16/1) which is inclined 10° to 90° from the first upper part in the direction of the front face of the tool.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tool of Doppstadt ‘708 to include a recess of the described structure as taught by Doppstadt ‘792.  Doing so would provide a “connection that offers an excellent self-centering” (Doppstadt ‘792; [0052], lines 12-13).

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dobrovosky (U.S. 2015/0165442) (see Fig. 5)
Zinniger (U.S. 2013/0214076)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/I.A.N./Examiner, Art Unit 3671